Name: 90/162/EEC: Commission Decision of 23 March 1990 amending Decision 89/244/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  Europe
 Date Published: 1990-04-06

 Avis juridique important|31990D016290/162/EEC: Commission Decision of 23 March 1990 amending Decision 89/244/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic) Official Journal L 091 , 06/04/1990 P. 0030 - 0030*****COMMISSION DECISION of 23 March 1990 amending Decision 89/244/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic) (90/162/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 89/439/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, potato tubers originating in Turkey may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of Directive 77/93/EEC permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas by Commission Decision 89/244/EEC (3), as last amended by Decision 89/481/EEC (4), the Commission authorized such derogations under revised conditions in respect of potatoes for human consumption originating in Turkey; Whereas that Decision stipulated that the authorization shall expire on 15 June 1989; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 89/244/EEC is hereby amended as follows: 1. in Article 1 (2) (e), '1988' is replaced by '1989'; 2. in Article 2, '15 June 1989' is replaced by '30 May 1990'; 3. in Article 3, '1 August 1989' is replaced by '1 August 1990'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 23 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 212, 22. 7. 1989, p. 106. (3) OJ No L 99, 12. 4. 1989, p. 26. (4) OJ No L 235, 12. 8. 1989, p. 32.